Mr. Chief Justice Cartwright, dissenting: The opinion adopted in this case clearly demonstrates that the General Assembly, in the legitimate exercise of the police power for the protection of property from hazards of fire, could not define the exact conditions which would render a building or other structure dangerous to other buildings or property, either for want of proper repair or by reason of age and dilapidated conditions. It must express the same in general terms and the initial determination of the fact must be left to some administrative public official or agency. There is no constitutional objection in that regard to the act in question, and I do not agree with the. conclusion that there is no appeal from the decision of the fire marshal. The act does not give any power to the fire marshal to enforce his decision except by complaint to a justice of the peace or a court of record. It seems to me 'unreasonable to say that on such complaint being made a property owner cannot dispute the fact but must pay the penalty merely because of the decision of the fire marshal. In my judgment the legislative intention in providing for a judicial inquiry was to permit the property owner to make a defense that his property was not in such condition as to endanger other buildings or property, and as so construed the act is free from any constitutional objection.